Citation Nr: 1046456	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk


INTRODUCTION

The Veteran had active duty from February 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the benefit sought on appeal.  

The Veteran testified at a hearing before the Board in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service-connection 
for a right knee disability.  Service connection may be awarded 
for any disability which is due to or the result of, or is 
otherwise aggravated by, a service- connected disability. 
38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's examination for enlistment is devoid of a 
preexisting knee disorder.  At his hearing, the Veteran indicated 
he had injured his knee in service by a lot of "standing around 
carrying equipment," marching, and physical therapy.  He 
specifically recalled his knee popping during physical training.  
Service treatment records reflect that in March 1980 he reported 
a painful right knee, but that he had not sought treatment for 
it.  In June 1980, subjective complaints were of a sore right 
knee cap for the past four months, which hurt when walking, and 
no known injury was reported.  Objective notes reflected that the 
knee was symmetrical, neither edema or effusion were present, and 
the knee was non-tender.  The medical assessment in June 1980 was 
of right knee pain, and the Veteran was sent for an X-ray.  
Radiology revealed a benign variant of a bipartate patella.  
There was no evidence of acute bony fracture, no signs of 
degenerative changes or of opaque interarticular loose bodies.  
Articular surfaces were well defined and appeared smooth, and 
soft tissue spaces were unremarkable.  The Veteran's separation 
examination in August 1980 reflects that he again reported a 
painful right knee, described as an occasional trick knee, and 
that no treatment had been sought.  Thus, the Board observes that 
although there were subjective complaints of pain and a trick 
knee, on objective examination, including an X-ray, there were no 
objective clinical findings of a knee disability.  

The medical evidence of record reveals a current diagnosis for a 
right knee meniscal tear in April 2008.  In April 2008 after 
review of the Veteran's service treatment records, a VA doctor 
conveyed in a written statement that the Veteran's problems with 
the right knee more likely than not started on active duty, based 
on documentation of the Veteran's 'trick knee' which locked up on 
him.  A VA medical examination for the purposes of determining 
etiology for his current disability, however, was not afforded 
the Veteran.  

Based upon this evidence, the Board finds the threshold 
requirements are met for a VA medical examination and opinion 
statement.  38 C.F.R. § 3.159(c) (2010); see McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when such 
an examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d).  

The Board notes that in May 2007 the RO received a request for VA 
records from 2006 to the present from the State of Oklahoma 
Disability Determination Division.  As such, VA is on notice that 
the Veteran sought Social Security Disability benefits, and there 
is a reasonable possibility that Social Security records of the 
claimed disability could help to substantiate the Veteran's 
claim.  The Board finds that these records should be associated 
with the claims file.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In addition, records pertaining to the Veteran's surgery in April 
2007 at Southwestern Integress in Oklahoma City are not 
associated with the claims file.  The Board observes that the 
Veteran submitted an authorization for these private medical 
records on a form that was considered "incomplete" by the RO, 
but that the RO failed to notify the Veteran that the 
authorization was inadequate because it was completed 
incorrectly.  The Board finds that the RO should request that the 
Veteran complete another authorization for this private 
facility's medical records, and inform him that he may authorize 
the release of such records or obtain them and submit them to VA 
himself.  

Because the Veteran should be afforded a medical examination, and 
because there are outstanding potentially-pertinent private 
medical and disability records which are referenced in the 
record, the Veteran's claim has not been specifically developed, 
and remand is required for full compliance with VA's duty to 
assist the Veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a records 
release and authorization form to obtain his 
private medical records from Southwestern 
Integress in Oklahoma City.  In addition, the 
Veteran should be notified that he may 
authorize VA to obtain the records, or in the 
alternative, he may obtain the records 
himself and submit them to VA.  If the 
records release is completed and returned to 
VA, the RO should obtain these records from 
the aforementioned facility.  

2.  The RO must also obtain outstanding Social 
Security Disability records.  If these records are 
unobtainable, formal findings are required that 
either the records sought do not exist, or that 
further efforts to obtain those records would be 
futile, and the Veteran must be provided proper 
notice.

3.  Following receipt of all outstanding 
medical and disability records, the Veteran 
should be afforded a VA medical examination 
for the purpose of determining the etiology 
of his right knee disability.  The claims 
file must be furnished to the examiner for 
review in connection with the examination.  
All necessary diagnostic tests, as determined 
by the examiner, should be completed and all 
pertinent symptomatology and findings should 
be reported in detail.  After fully examining 
the Veteran and reviewing his medical 
history, the examiner should state the 
medical probabilities (less likely than not; 
at least as likely as not; or more likely 
than not) that any current right knee 
disability is the result of, or is otherwise 
related to the Veteran's service.  The 
examiner should provide a complete rationale 
for all conclusions reached.

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


